Citation Nr: 1647996	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a deviated nasal septum.  

4.  Entitlement to service connection for peripheral vascular disease.  

5.  Entitlement to service connection for vertigo.  

6.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from August 1967 to September 1969.  He is the recipient of multiple awards and decorations, including the Combat Action Ribbon and the Purple Heart Medal.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for posttraumatic stress disorder (PTSD).

In August 2010, the appellant testified at a hearing before a Veterans Law Judge with respect to the issue of entitlement to service connection for PTSD.  In December 2010 and December 2011, the Board remanded that issue for additional evidentiary development and due process considerations. 

While the matter was in remand status, in a November 2012 rating decision, the RO granted service connection for PTSD, major depressive disorder, and major depressive affective disorder, and assigned an initial 70 percent rating, effective October 5, 2005.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a psychiatric disability.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

While the matter was in remand status, the appellant also perfected an appeal with respect to additional claims.  In a March 2010 rating decision, the RO, inter alia, denied service connection for hypertension, peripheral vascular disease, erectile dysfunction, and a deviated nasal septum.  In a July 2012 rating decision, the RO denied service connection for vertigo and a compensable rating for bilateral hearing loss.  

In a July 2016 statement, the appellant indicated that he did not wish to attend another Board hearing in connection with his appeal and asked that his case be considered based on the evidence of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's erectile dysfunction did not manifest in service, is not otherwise related to his military service, including herbicide exposure, and is not caused or aggravated by his service-connected diabetes mellitus.

2.  The Veteran has not been shown to have a current deviated nasal septum that manifested in service or that is otherwise related to his military service.

3.  The Veteran has not been shown to have peripheral vascular disease that manifested in service or that is otherwise related to his military service.

4.  The Veteran has not been shown to have vertigo that manifested in service or that is otherwise related to his military service.

5.  The Veteran has been shown to have Level I hearing in both ears.



CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  A deviated nasal septum was not incurred in active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Peripheral vascular disease was not incurred in active service may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Vertigo was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2005 letter issued prior to the initial decision on the claim of service connection for bilateral hearing loss, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  In May 2009, the RO provided the appellant with a section 5103(a) notification letter in connection with his claims for service connection for hypertension, peripheral vascular disease claimed as poor circulation, a deviated nasal septum, and erectile dysfunction claimed as impotence.  In July 2010, October 2011, and April 2012, the RO provided the appellant with section 5103(a) notification letters in connection with his claims for service connection for right ear hearing loss and vertigo.  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Since the issuance of these letters, the RO has readjudicated the appellant's claims, most recently in a June 2013 and June 2016 Statement of the Case and Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

Moreover, with respect to the issue of entitlement to a higher initial disability rating for bilateral hearing loss, this matter stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The appellant was also afforded VA medical examinations in connection with his claims for service connection for erectile dysfunction, a deviated nasal septum, and peripheral vascular disease, and his claim for a compensable rating for bilateral hearing loss.  38 C.F.R. § 3.159(c) (4) (2013).  After reviewing the record, the Board finds that the examination reports obtained with its subsequent addendum are adequate and notes that neither the appellant nor his representative has argued otherwise.  38 C.F.R. § 3.159(c)(4) (2015).

Although the appellant has not been afforded a VA medical examination in connection with the claims for service connection for vertigo or peripheral vascular disease, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service, nor does the record contain probative evidence that the appellant currently has vertigo or peripheral vascular disease which is causally related to service or any incident therein.  Under these circumstances, an examination is not necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The appellant was also provided an opportunity to testify at a hearing before a Veterans Law Judge.  The record contains no indication that VA failed to fulfil its duties to the appellant with respect to this hearing, and he has not argued otherwise.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Background

The appellant's service treatment records are negative for complaints or findings of erectile dysfunction, hypertension, a deviated nasal septum, peripheral vascular disease, and vertigo.  At his August 1969 service separation medical examination, the appellant's nose, sinuses, vascular system, extremities, and neurologic system were examined and determined to be normal.  The appellant's blood pressure was 108/78, and laboratory testing was negative.  

In pertinent part, post-service clinical records show that the appellant sought treatment from a private physician in November 2004 for a moderate history of nasal obstruction with nasal congestion for at least 20 years.  Such treatment was approximately thirty-five years after his separation from service.   He indicated that he had had a nasal deformity ever since he was born.  He also reported a history of hypertension.  An examination showed an external nasal deformity with obstruction and severe nasal septum deviation toward the right.  In December 2004, the appellant underwent a septorhinoplasty.  

In February 2005, the appellant sought to establish care with VA.  At that time, he reported a history of hypertension for which he had been on medication for the past five years.  He also reported a recent history of a surgical deviated nasal septum repair.  He indicated that his hearing acuity was good.  Following a physical examination, the assessments were high blood pressure and glucose intolerance.  No other disabilities were identified.  

In October 2005, the appellant submitted an original application for VA compensation benefits, seeking service connection for hearing loss, tinnitus, and PTSD.  

At a January 2006 VA audiology examination, the appellant reported a history of noise exposure in service.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
30
LEFT
10
15
25
30
40

The average pure tone thresholds were 19 decibels on the right and 28 decibels on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The diagnosis was left ear hearing loss, which more likely than not related to military noise exposure.  The examiner indicated that a diagnosis was tinnitus was not appropriate, as the appellant did not report that condition.  The appellant also did not exhibit a right ear hearing loss disability at the time of the examination.  

In a February 2006 rating decision, the RO granted service connection for left ear hearing loss and assigned an initial noncompensable disability rating, effective October 5, 2005.  The RO denied service connection for right ear hearing loss on the basis that no current disability was shown.  

In pertinent part, additional VA clinical records show that, during a January 2006 VA psychiatric examination, the appellant reported a history of hypertension for the past ten years.  

At an annual physical in March 2006, the appellant was scheduled for an ear, nose and throat (ENT) consultation for tinnitus, hearing loss, and vertigo.  He was also scheduled for a bilateral lower extremity arterial Doppler for peripheral vascular disease.  The results of the study were normal.  In August 2006, the appellant was prescribed Levitra.  It was noted that he had used Viagra previously.  At the audiology consultation in December 2006, the appellant expressly denied having vertigo.  In October 2007, the appellant was diagnosed as having diabetes mellitus.  At that time, the appellant's lower extremities exhibited abnormal pedal pulses and normal sensation.  In September 2009, the appellant again denied having vertigo.  

At a September 2007 VA medical examination conducted in connection with the appellant's claim of service connection for shell fragment wounds to the right foot, the examiner noted that the appellant's right and left feet exhibited no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  The appellant did not have any limitation with standing and walking.  The diagnosis was a scar on the right ankle.  

In February 2008, the appellant submitted a claim for service connection for diabetes mellitus due to Agent Orange exposure.  In a March 2008 rating decision, the RO granted service connection for diabetes mellitus, noting that the appellant's service personnel records documented that he had served in the Republic of Vietnam during the Vietnam era and that VA clinical records had shown a recent diagnosis of diabetes mellitus.  

In March 2009, the appellant submitted claims for service connection for hypertension and impotence, secondary to his service-connected diabetes mellitus.  He also claimed entitlement to service connection for a deviated nasal septum and poor circulation.  

At a May 2009 VA medical examination, the examiner noted that the appellant had been diagnosed as having diabetes mellitus in 2005.  He noted that the appellant also had a history of hypertension for the past 20 years.  On examination, the appellant denied any additional known heart problems, as well as circulatory problems, intermittent claudication, numbness or tingling in the extremities, and difficulties in walking distances.  The appellant also reported a history of erectile dysfunction for the past 20 years.  He indicated that he had been totally impotent since 2000.  

The appellant also reported a history of a deviated nasal septum for which he underwent a septoplasty done in 2004 with fairly good results.  The appellant indicated that he did not know when he had developed the deviated septum.  On examination, the appellant exhibited good peripheral pulses in the dorsalis pedis and the posterior tibialis, normal reflexes in both upper and lower extremities, and normal monofilament and vibratory sensation in both upper and lower extremities.  After reviewing the record and examining the appellant, the examiner's diagnoses included type II diabetes mellitus; essential, well controlled hypertension not due to diabetes mellitus; and erectile dysfunction not due to diabetes mellitus.  The VA physician explained that his etiological conclusions were based on the fact that the appellant had had hypertension and erectile dysfunction for years before the onset of his diabetes mellitus and because there was no evidence of renal impairment from his diabetes mellitus.  Finally, the examiner indicated that there was no evidence that the appellant currently had peripheral vascular disease.

In an April 2010 statement, the appellant argued that his deviated nasal septum, hypertension, peripheral vascular disease, and erectile dysfunction were secondary to his service-connected diabetes mellitus.  Alternatively, he argued that the conditions were incurred in service as a result of his exposure to herbicides in Vietnam.  

In October 2011 statements, the appellant's co-workers indicated that they had noticed that the appellant had difficulty hearing, as they had to repeat themselves when conversing with him.  

In May 2012, the appellant underwent a VA audiology examination.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
60
LEFT
25
30
35
35
50

The average pure tone thresholds were 47.5 decibels on the right and 37.5 decibels on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  The diagnoses included bilateral sensorineural hearing loss and tinnitus related to military noise exposure.  The examiner indicated that the functional effects of the appellant's hearing loss were that he could not hear well.  

In a July 2012 rating decision, the RO granted service connection for tinnitus and right ear hearing loss.  The RO assigned a noncompensable rating for the appellant's now service-connected bilateral hearing loss.

In a July 2013 statement, the appellant indicated that his hearing loss was causing his family to get on his case due to the fact that the television volume was turned up to intolerable levels.  

Additional VA clinical records dated to June 2016 show that the appellant continued to receive treatment for multiple conditions, including diabetes mellitus, hypertension, and erectile dysfunction.  During a January 2010 audiology consultation, the appellant denied having vertigo.  In July 2010, the appellant was noted to be on anti-hypertensive medication.  He denied having dizziness or lightheadedness.  In August 2010, November 2011, and April 2015, the appellant's extremities exhibited good pedal pulses with no evidence of neuropathy.  In addition, the examiner indicated that the appellant exhibited no evidence of sensory loss or diminished circulation.  

During a July 2015 VA medical examination, the appellant reported that he sustained a nasal fracture in 1968, while he was diving for cover during combat operations in Vietnam.  He indicated that he had undergone surgery in 2004.  After examining the appellant, the examiner concluded that, for the claimed deviated nasal septum, he was unable to render a diagnosis because there was no pathology currently present.  In reviewing the records, the examiner noted that the appellant appeared to have been born with a deformed nose for which he had undergone surgery in 2004.  At that time of the surgery, the appellant underwent a CT scan and was found to have a deviated nasal septum, which was also surgically corrected.  The examiner further noted that neither the operative reports nor the treatment records contained any indication of trauma, including in the military.  

In a June 2016 opinion, a VA physician assistant indicated that, after reviewing the record, it was his opinion that the appellant's hypertension was less likely than not aggravated by his service-connected diabetes mellitus.  The physician assistant explained that the appellant had been on multiple medications for hypertension at the time of his diagnosis of diabetes mellitus.  Since that time, his blood pressure had remained stable, and he was now only taking one medication for hypertension.  Moreover, his renal function had remained normal.  Because his blood pressure was stable, required less medication than prior to the diagnosis of diabetes mellitus, and his renal function remained normal, it was less likely than not that his hypertension had been aggravated by his service-connected diabetes mellitus.  

With respect to the appellant's erectile dysfunction, the physician assistant also concluded that it was less likely than not that the appellant's erectile dysfunction had been aggravated by his service-connected diabetes mellitus.  She noted that the the record showed that the appellant had been prescribed medication for erectile dysfunction prior to his diagnosis of diabetes mellitus.  In addition, the appellant had reported being totally impotent since 2000 and having had erectile dysfunction for twenty years prior to that time, while his diabetes had not been diagnosed until 2008.  Moreover, the physician assistant noted that the appellant's erectile dysfunction remained responsive to medication.  As a result of these factors, it was less likely than not that the appellant's erectile dysfunction was aggravated by his service-connected diabetes mellitus.  


Applicable Law

Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.


Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Erectile dysfunction, peripheral vascular disease, and vertigo 

The appellant has claimed that he has developed erectile dysfunction, peripheral vascular disease, and vertigo as a result of his exposure to Agent Orange in Vietnam.  Alternatively, he has contended that these conditions are secondary to his service-connected diabetes mellitus and/or bilateral hearing loss.  

As a preliminary matter, the Board finds that the record on appeal establishes that erectile dysfunction, peripheral vascular disease, and vertigo did not manifest during the appellant's active service.  As set forth above, the appellant's service treatment records contain no reference to erectile dysfunction, peripheral vascular disease, or vertigo, and he has not contended otherwise.  Moreover, the appellant's August 1969 military separation medical examination showed that his blood pressure, vascular system, neurologic system, and genitourinary system were examined at that time and determined to be within normal limits.

The post-service clinical and lay evidence of record is similarly silent for any indication of erectile dysfunction, peripheral vascular disease, or vertigo for many years thereafter.  In this regard, the record shows that the appellant reports that he has been totally impotent since 2000, and had had erectile dysfunction for twenty years prior to that time.  Again, there is no indication in the clinical or lay evidence of an earlier diagnosis of erectile dysfunction, and the appellant has not contended otherwise.  With respect to peripheral vascular disease and vertigo, the record shows that the appellant does not presently have either condition.  A March 2006 bilateral lower extremity arterial Doppler for peripheral vascular disease was normal.  Moreover, subsequent clinical evaluations have consistently shown that the appellant exhibits no symptoms indicative of peripheral vascular disease, including circulation problems.  Additionally, in clinical settings, the appellant has consistently denied having vertigo, and the record contains no diagnosis of vertigo or a disability manifested by vertigo.  

In addition, the Board notes that the clinical record on appeal contains no indication that any medical professional has related the appellant's post-service erectile dysfunction, claimed peripheral vascular disease, or claimed vertigo to his active service or any incident therein, including herbicide exposure, or to any service-connected disability, to include diabetes mellitus or bilateral hearing loss.  Moreover, as set forth above, VA has obtained a medical opinion indicating that it is less likely than not that the appellant's post-service erectile dysfunction is causally related to or aggravated by his service-connected diabetes mellitus.  

The Board further notes that it has considered the presumptive provisions regarding disabilities associated with herbicide exposure.  The appellant's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases, however, do not include erectile dysfunction, peripheral vascular disease or vertigo.  See 38 C.F.R. § 3.309(e) (2015).

Although these disabilities are not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Again, however, the record contains no indication of a link between these disabilities and the appellant's active service or any incident therein, including presumed exposure to Agent Orange.  Indeed, the Veteran has not submitted any evidence to suggest such a relationship, and as discussed above, there is no evidence that he has current vertigo or peripheral vascular disease.

In summary, the Board finds that the most probative evidence shows that erectile dysfunction, peripheral vascular disease, and vertigo did not manifest during the appellant's active service or for many years thereafter.  The evidence also does not show that he has peripheral vascular disease or vertigo, and the evidence does not establish that his current erectile dysfunction is related to his military service, including herbicide exposure, or is secondary to a service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim for service connection for erectile dysfunction, peripheral vascular disease, and vertigo.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Deviated nasal septum

The appellant seeks service connection for a deviated nasal septum, which he argues was incurred in service in 1968 when he sustained a nasal fracture while he was diving for cover during combat operations in Vietnam.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board finds that the appellant is a combat veteran who reports sustaining a nasal fracture in combat.  The Board finds the appellant's reports of an in-service injury are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

Section 1154(b), however, only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (specifically addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In other words, that an injury occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record shows that the appellant did not develop a chronic disability in service, including a deviated nasal septum, as a result of his reported in-service injury.  Indeed, as set forth above, the appellant's nose and sinuses were examined at the time of his August 1969 separation from active service, and the examiner determined that they were normal.  

Although the most probative evidence establishes that the appellant's deviated nasal septum was not present during his period of active service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record weighs against finding that the appellant currently has a deviated nasal septum that is causally related to his active service.

As set forth above, at July 2015 VA medical examination, the appellant reported that he sustained a nasal fracture in 1968, while he was diving for cover during combat operations in Vietnam.  He indicated that he had undergone corrective surgery in 2004.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  The examiner noted that a deviated nasal septum was not present, presumably because it had been corrected surgically in 2004.  Absent probative evidence of a current diagnosis of a deviated nasal septum, service connection for that condition is not warranted.  

Moreover, the record contains no indication that the post-service deviated nasal septum, surgically corrected in 2004, is causally related to the appellant's active service or any incident there, absent clinical evidence showing that the appellant's reported in-service injury had resulted in any pathology.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

In summary, the Board finds that the most probative evidence shows that a deviated nasal septum was not present during the appellant's active service, and the record shows that the appellant does not currently have a deviated nasal septum which is causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection for a deviated nasal septum.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an initial compensable rating for bilateral hearing loss

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As set forth above, the appellant has undergone two VA audiometric examinations for compensation purposes to evaluate his hearing acuity.  An audiological evaluation conducted during the January 2006 VA medical examination showed that the appellant had an average puretone threshold of 19 decibels in the right ear with speech discrimination of 100 percent.  He had an average puretone threshold of 28 decibels in the left ear with speech discrimination of 96 percent.  These audiometric findings equate to level I hearing both ears See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, at the May 2012 VA examination, an audiological evaluation showed that the appellant had an average puretone threshold of 47.5 decibels in the right ear with speech discrimination of 92 percent.  He had an average puretone threshold of 37.5 decibels in the left ear with speech discrimination of 94 percent.  These audiometric findings also equate to level I hearing both ears See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

The Board acknowledges the reports that the appellant experiences hearing difficulties, including in conversing with his colleagues and receiving instructions.  He has also stated that he had to increase the television volume to a level which his family finds unacceptable.  Although the Board finds these statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss for any period of the claim.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.

For these reasons, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hearing loss.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116   (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for a deviated nasal septum is denied.  

Entitlement to service connection for peripheral vascular disease is denied.  

Entitlement to service connection for vertigo is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The appellant has asserted that he has hypertension that was either incurred in service as a result of his exposure to Agent Orange or that is secondary to his service-connected diabetes mellitus.  

As set forth above, the record on appeal establishes that hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of separation.  The appellant's service treatment records contain no reference to hypertension.  Moreover, the appellant's August 1969 military separation medical examination showed that his blood pressure was within normal limits at that time.

As noted above, the appellant's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides during service.

VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

Although the enumerated diseases do not include hypertension, service connection may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The record currently contains no evidence of a link between the appellant's post-service hypertension and his active service or any incident therein, including exposure to Agent Orange.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Given these findings of a possible, albeit limited, association between hypertension and herbicide exposure, a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

It should also be noted that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to military service, to include his herbicide exposure therein (regardless of the fact that such an association is not presumed). 

 The examiner should also opine as to whether it is at least as likely as not that the Veteran's current hypertension is either caused by or aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


